  Case 5:14-cv-01317-DNH-ATB Document 98 Filed 05/15/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION                            )
AND JOHN DOES 1-20,                      )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                 No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
EDWARD TRUFANT, VILLAGE OF UNION )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK               )
                                         )
            Defendants.                  )
________________________________________ )

    NOTICE OF JOINT MOTION TO MODIFY PRETRIAL SCHEDULE TO
          ALLOW CASE TO BE RESOLVED WITHOUT TRIAL

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in

support of the Joint Motion To Modify Pretrial Schedule to Allow Case To Be Resolved

Without Trial, and upon all pleadings and prior papers by and between the parties in this

action, Plaintiffs (through their attorneys, Jenner & Block LLP) and Defendants (through

their attorney, the Law Office of David Tennant PLLC) will jointly move this Court at the

Alexander Pirnie U.S. Courthouse, 10 Broad Street, Utica, New York, on May 24, 2019,

at 2:00 p.m., before the Hon. David N. Hurd, United States District Court Judge, for an
   Case 5:14-cv-01317-DNH-ATB Document 98 Filed 05/15/19 Page 2 of 2



Order enter the schedule set forth in the accompanying Proposed Order and vacating the

existing schedule.



DATED: May 15, 2019



On behalf of Plaintiffs                   On behalf of Defendants

By:     /s/ David W. DeBruin           By:        /s/ David Tennant
       David W. DeBruin (pro hac vice)            David Tennant
       JENNER & BLOCK LLP                         Law Office of David Tennant PLLC
       1099 New York Ave. NW Suite 900            3349 Monroe Avenue, Suite 345,
       Pi38 State Street                          Rochester, New York 14618
       Washington, DC 20001




                                          1
